Citation Nr: 9909964	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-13 748 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right ankle.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right second, third, and fourth 
metatarsals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1973 to March 1976 
and from November 1990 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  a rating decision in which the 
regional office (RO) denied increased ratings for residuals 
of fracture of the right ankle, and residuals of fractures of 
the right second, third, and fourth metatarsals.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's disability from residuals of fracture of 
the right ankle is manifested by subjective complaints of 
ankle pain and stiffness, without X-rays findings of 
arthritis, and without clinical findings of limitation of 
motion, weakness, instability, pain on motion, redness, 
swelling, heat, or deformity.

2.  The veteran's disability from residuals of fracture of 
the right second, third, and fourth metatarsals is manifested 
by subjective complaints of foot pain and stiffness, without 
X-rays findings of arthritis, and without clinical findings 
of limitation of motion, weakness, instability, pain on 
motion, redness, swelling, heat, or deformity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
fracture of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.331, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 (1998).

2.  The criteria for a compensable rating for residuals of 
fracture of the right second, third, and fourth metatarsals 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.331, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5283, 5284 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran denied a 
history of foot trouble at the time of his medical 
examination for entry into service.  At the time of his 
medical examination in November 1975, the veteran reported he 
had foot trouble.  An examiner elaborated that the veteran 
had flat feet.  In January 1976, he was admitted to an Army 
hospital after being involved in a motorcycle accident.

During a VA examination in January 1977, the veteran told the 
examiner he had injured his right ankle and foot in a 
motorcycle accident, after which he was hospitalized for five 
days.  He reported that right foot and leg were casted for 
three weeks.  He denied having surgery for the injury.  His 
current complaints were of right ankle stiffness and giving 
way while walking.  He also complained of stiff toes.  He was 
not taking any medication.  On examination, the right foot 
was normal to palpation.  Color was normal.  Circumference at 
the arch was the same as the left foot.  There was clawing of 
the third and fourth toes.  The right ankle had no scars, 
swelling, or crepitation.  Range of motion was full.  Tiptoe 
and heel walking was normal.  There was no tenderness.  Range 
of motion included 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion and was the same as the left foot.  X-rays 
of the right foot showed irregularities of the distal ends of 
the second, third, and forth metatarsals, possibly due to old 
trauma, without evidence of recent fracture.  X-rays of the 
right ankle showed some irregularity of the lateral 
malleolus, possible due to old fracture, without evidence of 
recent fracture.

The veteran was granted entitlement to service connection for 
residuals of fracture of the right ankle and residuals of 
fracture of the right second, third, and fourth metatarsals 
by a January 1977 rating decision.  Separate ratings of zero 
percent were assigned for the ankle disorder and the 
metatarsal disorder.

In February 1993, the veteran claimed that his right ankle 
had developed arthritis and had restricted movement.  VA 
outpatient treatment notes dated in February 1993 show that 
the veteran complained of mild persistent pain in the right 
foot.  On examination, there was minimal tenderness to 
palpation over the second, third, and forth metatarsals.  
There was nearly full range of motion.  An examiner reported 
that X-rays showed minimal degenerative joint disease.

During a VA examination in April 1993, the veteran had 
complaints of progressive pain with physical limitations of 
the right foot and ankle.  Objective findings included 
tenderness over the distal right foot with some restriction 
of motion.  X-rays of the right foot and ankle showed no 
fracture or abnormality.  The veteran's right foot and ankle 
were examined again in June 1993.  His complaints were of 
pain and stiffness in his right ankle and foot which he 
attributed to arthritis.  He was taking 600 milligrams of 
Ibuprofen twice per day.  He also had complaints of localized 
pain in the back of the foot and popping with weight bearing.  
On examination, the foot had no swelling.  There were no 
signs of inflammation, no redness or heat.  There was point 
tenderness over the Achilles insertion, with some crackling 
of crepitus.  In general, there was no deformity.  No muscle 
wasting was noted.  Stability of the phalangeal, metatarsals 
and tarsals of the right foot was normal when compared to the 
left foot.  Ligaments, tendons, and muscles were normal.  The 
veteran was able to walk normally on both feet.  The right 
foot had full flexion, extension, and rotation, as did the 
left foot.  No functional deformity of the right foot was 
noted when compared with the left foot.  An X-ray of the 
right ankle and foot showed no fracture or other abnormality.  
An examiner reported an impression of history of fracture to 
the right foot with traumatic arthritis of the right ankle.

In a November 1993 rating decision, the RO continued the 
ratings of zero percent for the veteran's right ankle and 
foot disorders.  The zero percent ratings were continued 
again by the RO's May 1998 rating decision.  

I.  Residuals of Fracture of Right Ankle

The RO has utilized Diagnostic Code 5271 to evaluate the 
veteran disability from residuals of fracture of the right 
ankle.  Under that diagnostic code, moderate limitation of 
motion of the ankle joint warrants an assignment of a 10 
percent rating.  Where there is marked limitation of motion, 
a 20 percent rating is assigned.

The Board has reviewed the entire record and finds that the 
veteran's right ankle has only slight limitation of motion.  
During the most recent VA examination in August 1998, the 
right ankle had 17 degrees of dorsiflexion compared to 20 
degrees in the left ankle.  Plantar flexion in the right 
ankle was 39 degrees compared to 44 degrees in the left 
ankle.

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis of the 
ankle, Diagnostic Codes 5270 and 5272 are not for 
application.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Similarly, without evidence 
of malunion of the os calcis or astragalus, or of 
astragalectomy, Diagnostic Codes 5273 and 5274 are not for 
application.

The Board has noted that veteran's claim that he now has 
traumatic arthritis in his ankle.  If this were so, he might 
be entitled to a compensable rating under Diagnostic Code 
5010.  However, such a rating requires X-ray findings of 
arthritis.  In this case, X-rays taken in August 1998 were 
interpreted by the examiner has not substantiating arthritis.  
There were no bony abnormalities.  Therefore, a 10 percent 
rating is not assignable based on noncompensable limitation 
of motion due to arthritis.

II.  Fracture of Second, Third, and Fourth Metatarsals

The RO has utilized Diagnostic Code 5283 to evaluate the 
veteran's disability from residuals of fracture of the right 
second, third, and fourth metatarsals.  Under that diagnostic 
code, moderate disability due to nonunion or malunion of the 
tarsal or metatarsal bones is rated 10 percent disabling.  
Moderately severe disability due to nonunion or malunion of 
the tarsal or metatarsal bones is rated 20 percent disabling.  
Severe disability due to nonunion or malunion of the tarsal 
or metatarsal bones is rated 30 percent disabling.

The veteran has submitted a letter from a private podiatrist 
dated in January 1998.  According to the podiatrist, the 
veteran had sequelea from fracture of the second and third 
metatarsal heads, including trouble in the propulsive phase 
of gait, and stiffness and dyskinesia pain associated with 
"prearthritic changes."  X-rays demonstrated flattening of 
the metatarsal heads with post-traumatic degenerative joint 
disease which made gait painful "in certain instances" and 
created a "semi-disabling situation."

However, clinical findings made during the most recent VA 
examination do not show that the veteran has moderate right 
foot disability from nonunion or malunion of the metatarsals.  
His gait has been described as excellent.  He does not use 
crutches, braces, or a cane.  His foot had no instability, 
weakness, or tenderness during the most recent VA 
examination.  There was no evidence of painful motion, and no 
edema or effusion.  The veteran reported that he had to wear 
expensive boots to accomplish his work as an automotive 
mechanic.  The examiner reported that there was no other 
impairment.

In the context of Diagnostic Code 5284, the veteran's right 
foot disability does not appear to be moderate, which would 
warrant the assignment of the next higher evaluation of 10 
percent.  During the most recent VA examination, he showed no 
gait disturbance despite his assertion that his symptoms have 
progressively worsened.  There were no clinical signs of 
joint disorder.  The veteran did not complain, nor did the 
clinical findings show weakness in the foot, instability, 
painful movement, or other objective signs of disability.  
Therefore the Board concludes that the criteria for a higher 
rating under Diagnostic Code 5284 have not been met.

III.  Extraschedular and Other Considerations

The Court has held that pursuant to 38 C.F.R. § 4.40 (1998) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

In this case, clinical evidence in the record shows that the 
veteran's right ankle has nearly full range of motion.  
During the VA orthopedic examination, the examiner detected 
no swelling, redness, heat, or deformity.  The veteran was 
observed to walk with an excellent gait.  He was using no 
appliances or sole inserts.  His shoes demonstrated no 
unusual wear or breakdown.  The examiner reported that there 
was no objective evidence of pain on motion and no functional 
loss due to pain.  Previous examinations had not demonstrated 
atrophy, weakness, excess fatigability, instability, or 
incoordination.  In summary, the veteran's subjective 
complaints are not supported by clinical findings of 
pathology.

The preponderance of the medical evidence supports a finding 
that disability associated with residuals of fracture of the 
right ankle and residuals of fracture of the second, third, 
and fourth metatarsals does not warrant assignment of ratings 
in excess of zero percent.  In reaching its decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the Board notes that 
the record lacks any clinical findings that the veteran's 
right ankle motion or right foot motion is painful, or that 
it is limited due to pain.  The clinical evidence indicates 
that the right foot and ankle have normal motion, strength, 
and stability.  The veteran has not alleged, nor does the 
evidence indicate, that his service-connected disabilities 
result in incoordination.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, as 
discussed above, the veteran's right ankle and right foot 
disabilities does not approximate the criteria for the next 
higher schedular evaluation of 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for ankle and foot disability, as discussed above, 
but the medical evidence reflects that that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected right foot or 
right ankle disorders.  Nor is it shown that the disorders 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An increased rating for residuals of fracture of the right 
ankle is denied.

An increased rating for residuals of fracture of the right 
second, third, and fourth metatarsals is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

